     Case 8:19-cr-00061-JVS Document 482 Filed 06/02/21 Page 1 of 2 Page ID #:8290



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                No. SA CR 19-061-JVS
17
               Plaintiff,                     ORDER ALLOWING DISCLOSURE OF GRAND
18                                            JURY TESTIMONY
                     v.
19
     MICHAEL JOHN AVENATTI,
20
               Defendant.
21

22

23

24         For good cause shown, IT IS HEREBY ORDERED that plaintiff,
25   United States of America, may supply defendant with a copy of the
26   grand jury testimony of any witness whom the government may call at
27   trial.   The purpose of this order is to enable defendant to prepare
28
     Case 8:19-cr-00061-JVS Document 482 Filed 06/02/21 Page 2 of 2 Page ID #:8291



 1   his defense and to permit compliance with the disclosure provisions

 2   of the Jencks Act, 18 U.S.C. § 3500.

 3           IT IS FURTHER ORDERED that defendant shall not disclose such

 4   grand jury testimony to any other person or persons, except as

 5   necessary in preparation of the defense, without prior authorization

 6   from this Court, and that the copy of the testimony provided to

 7   defendant (and any reproductions or copies made of the produced

 8   copy) shall be returned to the government at the conclusion of the

 9   proceedings in this case.

10           IT IS SO ORDERED.

11

12

13    June 02, 2021

14    DATE                                    HON. JAMES V. SELNA
                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
